      Case 18-31274 Document 3382 Filed in TXSB on 05/28/19 Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                         ENTERED
                                                                                        05/28/2019
IN RE:                                       §
IHEARTMEDIA, INC., et al                     §      CASE NO: 18-31274
                                             §
          Debtors                            §
                                             §      Jointly Administered Order
                                             §
                                             §      CHAPTER 11

                                         ORDER

       For the reasons set forth in Memorandum Opinion issued on this date, MGM Grand
Hotel, LLC’s motion for relief from the automatic stay is denied, with leave to file further
motions as appropriate under the Memorandum Opinion.

       SIGNED May 28, 2019.


                                              ___________________________________
                                                         Marvin Isgur
                                              UNITED STATES BANKRUPTCY JUDGE




1/1
